Citation Nr: 1104836	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-33 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been presented with 
which to reopen a service connection claim for low back disorder 
(to include low back ache, back injuries and arthritis).

2.  Whether new and material evidence has been presented with 
which to reopen a service connection claim for neurocardiogenic 
syndrome and presyncope, to include claimed as secondary to an 
anthrax vaccination.  

3.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to neurocardiogenic syndrome.

4.  Entitlement to service connection for a hip disorder, claimed 
as arthritis.


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to April 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board observes that a service connection claim for low back 
pain was initially denied in a rating action of June 1992 which 
was not appealed and became final.  In June 2007, the Veteran 
filed a claim low back pain, injury residuals and arthritis.  In 
Velez v. Shinseki, the United States Court of Appeals for 
Veterans Claims (Court) held that when a veteran filed a claim 
for a nervous condition, this was not a new claim based on a 
distinctly diagnosed condition from a previously adjudicated 
claim for a stress disorder.  23 Vet. App. 199, 203 (2009).  The 
Court stated that, because the claims involved overlapping 
symptoms, the factual basis for the Veteran's claim was the same 
and thus distinguishable from the scenarios presented in Boggs 
and Ephraim.  Id, noting that in Boggs v. Peake, 520 F.3d 1330, 
1334 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) the Federal Circuit held that claims based on separate 
and distinctly diagnosed conditions must be considered separate 
and distinct claims).  

Given that low back pain has been a common component of the both 
the original 1992 service connection claim and the 2007 claim (to 
reopen), the Board concludes that this case is similar to the 
factual scenario presented in Velez.  Thus, the preliminary 
question of whether a previously denied claim should be reopened 
is a jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits, as is 
reflected by the characterization of the claim on the title page.  
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

With respect to the claim of whether new and material evidence 
has been presented with which to reopen the service connection 
claim for neurocardiogenic syndrome and presyncope, when the 
claim was re-raised in 2007 after being denied in a final rating 
action of January 2004, the Veteran contended that this condition 
was due to anthrax vaccinations received in service.  
Essentially, he has raised a new theory of entitlement since the 
claim was addressed in the final rating action of January 2004.  
A claim based on a new theory of entitlement is not a new claim, 
but constitutes an application to reopen the previously denied 
claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a new 
theory of causation for the same disease or injury that was the 
subject of a previously denied claim cannot be the basis of a new 
claim under § 7104(b)); see also Ashford v. Brown, 10 Vet. App. 
120, 123 (1997) (a new etiological theory does not constitute a 
new claim).  Therefore, the Board must address the question of 
whether new and material evidence has been received to reopen 
this claim, because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de novo.  

As will be explained below, the claim of entitlement to service 
connection for a low back disorder is being reopened herein.  The 
service connection claims for a low back disorder and hip 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1992 rating decision denied a service connection claim 
for a low back disorder; the Veteran was notified in writing of 
the RO's determination and did not appeal it and the decision 
became final.



2.  Evidence added to the record since the June 1992 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for a 
low back disorder.

3.  A January 2004 rating decision denied a service connection 
claim for neurocardiogenic syndrome and presyncope; the Veteran 
was notified in writing of the RO's determination and did not 
appeal it and the decision became final.

4.  Evidence added to the record since the January 2004 rating 
decision does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
neurocardiogenic syndrome and presyncope.

5.  Currently diagnosed sleep apnea is not etiologically related 
to the Veteran's period of active service (to include on a 
presumptive basis), nor was it proximately due to, the result of 
or chronically aggravated by a service-connected disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.104, 3.156(a) (2010).

2.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for neurocardiogenic 
syndrome and presyncope.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.104, 3.156(a) (2010).

3.  The criteria for a grant of service connection for sleep 
apnea, to include as secondary to neurocardiogenic syndrome, have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claim, and the claims on appeal requiring the presentation of new 
and material evidence in a letter dated in October 2007, wherein 
he was advised of the provisions relating to the VCAA. 
Specifically, the Veteran was advised that VA would assist him 
with obtaining relevant records from any Federal agency, which 
may include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), or 
from the Social Security Administration.  With respect to private 
treatment records, the letter informed the Veteran that VA would 
make reasonable efforts to obtain private or non-Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former employers.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to the 
VA.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 5103A 
(f).  To provide adequate notice with regard to a claim to 
reopen, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006).

The Board observes that the Veteran was informed of the relevant 
law and regulations pertaining to his application to reopen 
service connection claims for a low back disorder and for 
neurocardiogenic syndrome and presyncope in the October 2007 
letter, which included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the claims were previously denied.  
Specifically, he was advised that new evidence consists of 
evidence in existence that has been submitted to the VA for the 
first time.  Material evidence was explained as evidence relating 
to the reason the claim was previously denied.  The letter 
further informed the Veteran that new and material evidence must 
raise a reasonable possibility of substantiating the claim.  The 
letter also described what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the previous 
denials of the claims.  Accordingly, the Board concludes that 
this satisfied the notice requirement with regard to the 
application to reopen the previously denied claims.  Kent, 20 
Vet. App. at 10.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this information must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  
It does not appear that this specific notification was furnished 
in this case; however, inasmuch as the service connection and new 
and material claims on appeal are being denied herein, the matter 
is moot and non- prejudicial, as no disability rating or 
effective date will be assigned in light of the denial of those 
claims.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the claims on appeal has been 
obtained.  The Veteran's service treatment records (STRs) and 
post-service VA and private treatment records were obtained.  

VA has no specific duty to conduct an examination with respect to 
the claims on appeal requiring the presentation of new and 
material evidence to reopen it because the duty under 38 C.F.R. § 
3.159(c)(4) applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened).  See also Woehlaert 
v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA 
medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of VA 
medical examination, when claimant had not presented new and 
material evidence).

In addition, with respect to the service connection claim for 
sleep apnea, the Board finds that a remand is not required and 
there is no duty on the part of VA to provide a medical 
examination or request a nexus opinion, because as discussed in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran 
has been advised of the need to submit competent medical evidence 
indicating that he has the disorders claimed, and further 
substantiating evidence suggestive of a linkage between currently 
claimed sleep apnea and his active service or a service-connected 
condition (as is the primary contention as to this claim).  The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  In fact, the Veteran has no service-
connected conditions as confirmed by this Board decision.  Given 
these matters of record, there has been no competent evidence 
presented indicating that "the disability or symptoms may be 
associated with the claimant's active military . . . service."  
38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  Thus, the Board finds that the information and competent 
medical evidence of record, as set forth and analyzed below, 
contains sufficient competent medical evidence to decide the 
claim and that under such circumstances, there is no duty to 
provide an examination or to obtain a medical opinion.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, the Veteran has not specifically 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Pertinent Law and Regulations - Service Connection and New and 
Material Claims

The Veteran served with the United States Army from December 1984 
to April 1992.  As there is no evidence of record establishing 
that the Veteran had service in Southwest Asia, the provisions of 
38 C.F.R. § 3.317 are not for application in conjunction with any 
of the claims on appeal.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-connected, 
unless clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2010).

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and 
conditions including arthritis, although not otherwise 
established as incurred in or aggravated by service, are 
manifested to a compensable degree within one year following the 
requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim."

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so determine, 
regardless of any previous determination as to the presentation 
of new and material evidence made by the RO.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that 
new and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
relates to an unestablished fact necessary to substantiate the 
claim.  Such evidence must also raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Material evidence is: (1) evidence on an element where 
the claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an element 
where the appellant did not have to submit evidence until a 
decision of the Secretary determined that an evidentiary 
presumption had been rebutted; or (4) some combination or 
variation of the above three situations.  Kent, 20 Vet. App. at 
1.

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The VA 
may then proceed to the merits of the claim on the basis of all 
of the evidence of record.

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case. When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

A.	New and Material Evidence - Low Back Disorder

The Veteran seeks service connection for a low back disorder, 
variously described as low back ache, residuals of a back injury 
and arthritis.  

Service connection for a low back disorder was initially denied 
in a rating action dated in June 1992.  The Veteran was notified 
of this decision and of his appeal rights in July 1992 and did 
not appeal the decision.  The Veteran filed to reopen the claim 
in June 2007.  Subsequently, the denial of the claim was 
continued in the rating decision on appeal issued in February 
2008, based on a finding that new and material evidence had not 
been presented with which to reopen the claim.  The most recent 
final decision on file addressing the claim is the June 1992 
rating decision, which was not appealed and is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The evidence on file and considered at the time of the June 1992 
rating decision includes STRs which reflect that in January 1989, 
the Veteran was seen with complaints of a 3 month history of low 
back pain, assessed as low back strain.  Upon periodic 
examination of June 1990, clinical evaluation of the spine was 
normal and there was no notation by the Veteran of any back 
problems, although he had identified several other medical 
problems as shown on that examination report.  It does not appear 
that a separation evaluation was conducted.   

Also on file was a VA examination report of April 1992, 
documenting the Veteran's complaints of a two year history of low 
back pain.  Examination of the lumbar spine revealed tenderness 
in the lumbosacral spine without deformity, tremors, twitching or 
muscle atrophy.  X-ray films revealed no evidence of bony 
abnormality, and showed congenital lack of ossification of the 
lamina of S1.  Low backache was diagnosed.  

By rating action of June 1992, service connection for a low back 
disorder was denied based primarily on lack of evidence of any 
clinical disability of the low back.  The RO explained that 
service connection could not be granted for pain; a diagnosis 
must show some etiology or functional deficit, neither of which 
were  demonstrated by the record.  It was further noted that 
there was only evidence of a single treatment in service for low 
back problems in January 1989, without follow-up or subsequent 
treatment (essentially reflecting lack of continuity/chronicity 
of symptoms).  

Evidence on file dated subsequent to the June 1992 rating action 
includes a VA record dated in January 2005 revealing that the 
Veteran failed to report having any low back problems and that 
range of motion of the back was full.  A VA entry dated in April 
2006 reflects that the Veteran failed to complain of any low back 
problems and denied having joint stiffness or swelling; muscle 
pain or cramps. 

The file contains 2006 decision of the Social Security 
Administration (SSA) reflecting that the Veteran was determined 
to be disabled from May 2003 due to a primary diagnosis of 
neurocardiogenic syncope.  Records associated with the SSA 
decision were negative for complaints, treatment or a diagnosis 
relating to the low back.  

Private medical records include a radiology report of December 
2006 revealing that narrowing of the L5-S1 disc space was shown.

In a statement dated in 2007, the Veteran indicated that he 
injured his back while picking up camouflage netting to drape 
over vehicles while serving in Germany in 1987 and 1988, for 
which he received medical treatment.  He further noted that in 
1990 during service, he had undergone an MRI in-service for back 
injuries, but before the results could be screened, he was placed 
on deployment status, although he was not ultimately deployed.  

The Veteran underwent a private evaluation in July 2007, 
primarily for sleep apnea.  At that time, examination of the back 
revealed no deformities and no tenderness.  

VA records include an entry dated in September 2008, at which 
time the Veteran complained of back pain.  It was noted that 
there was no myalgia or low of strength.  The Veteran complained 
of back pain again in June 2009.  

Analysis

In June 1992, the Veteran's original claim for a low back 
disorder was disallowed primarily because it was not shown that 
there was any evidence of a clinical disability of the low back.  
The RO also reasoned that there was no showing of chronicity and 
continuity of low back symptomatology since service, and no nexus 
between the claimed low back disability and service.  As such, 
initially, the critical inquiry in this case is whether evidence 
has been presented establishing or even suggesting that the 
Veteran currently has a clinical disability of the low back.  See 
Kent, 20 Vet. App. at 10 (finding that "the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied").  

The current disability requirement is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
if the disability resolves prior to the adjudication of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
"Disability" means impairment in earning capacity resulting from 
diseases and injuries and their residual conditions.  See 38 
C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Evidence received since the 1992 rating action includes a private 
radiology report of December 2006 reflecting that narrowing of 
the L5-S1 disc space was shown.  As such a current clinical 
disability of the low back is now shown.  This evidence is both 
new and material.  Molloy v. Brown, 9 Vet. App. 513 (1996) (where 
VA has previously denied a claim because one element of service 
connection is missing, the case must be reopened when evidence 
potentially fulfilling the missing element is submitted).

The Court has recently interpreted the language of 38 C.F.R. § 
3.156(a) as creating a low threshold, viewing the phrase "raises 
a reasonable possibility of substantiating the claim" as 
"enabling rather than precluding reopening."  Shade v. 
Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the 
regulation is designed to be consistent with 38 C.F.R. § 
3.159(c)(4), which "does not require new and material evidence 
as to each previously unproven element of a claim."  Id.  
Therefore, it would be illogical to require that a claimant 
submit medical nexus evidence when he has provided new and 
material evidence as to another missing element, as it would 
"force the veteran to provide medical nexus evidence to reopen 
his claim so that he could be provided with a medical nexus 
examination by VA."  Id.  In accordance with the aforementioned 
Court decision, as evidence fulfilling the element of current 
disability has now been added to the claims file, the case must 
be reopened.  

In summary, the aforementioned additional evidence received since 
the June 1992 rating decision is new, relates to an unestablished 
fact necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Therefore, the Board 
finds that new and material evidence has been presented to reopen 
the Veteran's previously denied service connection claim for a 
low back disorder and the appeal is granted to this limited 
extent.  However, as will be explained below in the Remand, the 
Board is of the opinion that further development is necessary 
before the merits of this claim can be addressed.

B.	New and Material Evidence - Neurocardiogenic Syndrome and 
Presyncope

The Veteran seeks service connection for neurocardiogenic 
syndrome and presyncope, to include claimed as secondary to an 
anthrax vaccinations received in service.  

Service connection for neurocardiogenic syndrome and presyncope 
was initially denied in a rating action dated in January 2004.  
The Veteran was notified of this decision and of his appeal 
rights in January 2004 and did not appeal the decision.  The 
Veteran filed to reopen the claim in June 2007.  Subsequently, 
the denial of the claim was continued in the rating decision on 
appeal issued in February 2008, based on a finding that new and 
material evidence had not been presented with which to reopen the 
claim.  The most recent final decision on file addressing the 
claim is the January 2004 rating decision, which was not appealed 
and is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The evidence on file and considered at the time of the January 
2004 rating decision includes STRs which do not include any 
reference to neurocardiogenic syndrome or presyncope.  The STRs 
are negative for any indication of an anthrax vaccination in 
service or any reactions thereto; an immunization record form 
documenting vaccinations received between 1984 and 1992 fails to 
reflect that an anthrax vaccine was ever administered to the 
Veteran.  Upon periodic examination of June 1990, both 
cardiovascular and neurological clinical evaluations were normal.  
It does not appear that a separation evaluation was conducted.   

Also on file was a VA examination report of April 1992, at which 
time the Veteran did not mention having an anthrax vaccine in 
service or any residuals thereof and there was no mention of 
neurocardiogenic syndrome or presyncope.  

Private medical records of June 2003 reflect that the Veteran was 
hospitalized for treatment of neurocardiogenic syncope.  Records 
related to that hospitalization reflect that this condition had 
its onset in 1998, at which time the Veteran was having 
presyncopal and syncopal events, manifested by weakness, light-
headedness, nausea, and diaphoresis, and was treated at a private 
hospital in Ohio.  (Evidence reflects that the initial 
hospitalization for this condition at a private hospital in Ohio 
was in 2000, the records of which are on file and discussed 
below, as they were submitted subsequent to the January 2004 
rating action).  The history indicated that the condition was 
controlled until about May 2003 when the Veteran had an episode 
of increased heart rate and presyncope while driving.  The June 
2003 hospitalization record did not mention any history of an 
anthrax vaccination.  Sinus arrest, possibly representing sleep 
apnea, obesity and mild concentric left ventricular hypertrophy 
and left arterial enlargement were also diagnosed.  

By rating action of January 2004, service connection for 
neurocardiogenic syndrome and presyncope were denied; the RO 
reasoned that this condition neither occurred in or was caused by 
service.  

Evidence added to the record subsequent to the January 2004 
rating action includes private medical records from a hospital in 
Ohio reflecting that the Veteran was treated in August 2000 due 
to symptoms of syncope, diagnosed as vasomotor syncope.  His past 
medical history was recorded and was negative for mention of an 
anthrax vaccination in service.  

A VA record cardiology note dated in November 2003 revealed that 
the Veteran had a 3 year history of recurrent syncope.  It was 
concluded that the Veteran suffered from drug refractory 
vasovagal syndrome and the implantation of a pacemaker was 
recommended.  When seen in April 2004, the Veteran mentioned 
having an anthrax shot in 1990 or 1991.  The impressions 
included: neurocardiac syncope; chronic intermittent muscular 
cramping of the arms and history of an anthrax vaccination in 
1990.  

Also on file is a private medical statement of Dr. H. dated in 
June 2003 indicating that the Veteran was most likely suffering 
from severe neurocardiogenic syncope.  

The file contains a 2006 decision of the Social Security 
Administration (SSA) reflecting that the Veteran was determined 
to be disabled from May 2003 due to a primary diagnosis of 
neurocardiogenic syncope.  

In a statement dated in 2007, the Veteran indicated that he was 
exposed to anthrax by pre-deployment vaccinations.  He reported 
that his body reacted to the vaccination as manifested by 
neurocardiogenic syndrome and presyncope.  

In a statement provided by the Veteran's representative, it was 
urged that VA visit a website reportedly relating to a possible 
connection between anthrax vaccines and neurocardiogenic syncope.  
Also added to the file was the story of a Persian Gulf War 
veteran who had been diagnosed with neurocardiogenic syncope and 
who had provided testimony relating to the anthrax vaccine.  

Private and VA records dated in 2008 and 2009 reflect that the 
Veteran continued to be treated for neurocardiogenic syncope.  

Analysis

At the time of the January 2004 rating decision, the file 
contained a diagnosis of neurocardiogenic syndrome and presyncope 
with indications of treatment for this condition since 2000.  The 
claim was denied in January 2004, based primarily on lack of 
evidence of any such disability in service, as well as lack of 
evidence of nexus to service.  Hence, in order to reopen the 
claim, new and material evidence relating to an element which was 
previously lacking is required.  See Shade v. Shinseki, 24 Vet. 
App. 110 (2010); See also Molloy v. Brown, 9 Vet. App. 513 (1996) 
(where VA has previously denied a claim because one element of 
service connection is missing, the case must be reopened when 
evidence potentially fulfilling the missing element is 
submitted).  

With respect to the service connection claim for neurocardiogenic 
syndrome and presyncope, much of the evidence submitted 
subsequent to the January 2004 rating decision is new, in that it 
was not previously of record.  However, it is not material in 
that it does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

Since the January 2004 rating decision, evidence, including VA 
and private medical records as well as evidence from SSA has been 
added to the file reflecting that since 2003, the Veteran has 
continued to be treated for neurocardiogenic syndrome and 
presyncope.  In Morton v. Principi, 3 Vet. App. 508 (1992), the 
Court held that medical records merely describing the Veteran's 
current condition are not material to the issue of service 
connection and are not sufficient to reopen a claim for service 
connection based upon new and material evidence.  In a related 
case, the Court held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without addressing 
the crucial matter of medical nexus (i.e., a connection to an in-
service event), does not constitute new and material evidence.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).  In essence, this evidence is not 
new and material as it is cumulative and redundant of evidence 
previously of record and considered at the time of the January 
2004 rating decision.  

Also added to the file since the January 2004 are the Veteran's 
contentions to the effect that his claimed neurocardiogenic 
syndrome and presyncope are related to one or more anthrax 
vaccinations received in service.  For purposes of reopening a 
claim, the credibility of newly submitted evidence is generally 
presumed; however this is not the case where the evidence 
presented is beyond the competency of the witness.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined 
that lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108; See also 
Untalan v. Nicholson, 20 Vet. App. 467 (2006) (presentation of 
new arguments based on evidence already of record at the time of 
the previous decision does not constitute the presentation of new 
evidence under 38 U.S.C. § 5108).  Although the appellant is 
generally considered competent to report his observations and 
symptoms, as a lay person, he is not competent to opine as to the 
cause of his claimed disability, particularly given the 
complexity of the condition at issue here.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Because the 
Veteran's lay statements regarding medical causation are beyond 
his competency, they do not constitute new and material evidence 
to warrant reopening, consistent with the aforementioned Court 
decisions.  

With respect to the component of the Veteran's statements to the 
effect that he received one or more anthrax vaccinations in 
service, the Board finds such statements inherently incredible.  
Contrary to the Veteran's lay reports, evidence on file prior and 
subsequent to the January 2004 rating action fails to document 
that the Veteran ever had an anthrax vaccination during service.  
Significantly, a very complete immunization record found in the 
STRs on which vaccinations provided between 1984 and 1992 were 
recorded, fails to indicate that any anthrax vaccine was ever 
administered, nor do any of the Veteran's other STRs contain any 
reference to an anthrax vaccination or any residuals thereof.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

Since the January 2004 rating decision, the Veteran has also 
provided a lay account to the effect that that his syncope 
started right after he received an anthrax vaccination in 
service.  It was not until April 2004, more than 10 years after 
his discharge service and only after the original service 
connection claim for neurocardiogenic syndrome and presyncope was 
denied in January 2004, that the Veteran initially reported 
having received an anthrax vaccination in service or having any 
associated symptoms.  Clinical records reflect that the Veteran 
began receiving treatment for neurocardiogenic syndrome and 
presyncope at least as early as 2000 with no indication of 
reported syncope prior to that time; however, no clinical records 
relating to such treatment mention a history of a reported 
anthrax vaccination in service, until April 2004, and fail to 
reference any symptoms of syncope (or history of such symptoms) 
prior to 2000.   

In essence, the new evidence identified above amounts to nothing 
more than inconsistent lay statements which are inherently not 
credible and are contradicted by clinical evidence and medical 
records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006) (Board can consider bias in lay evidence and 
conflicting statements of the veteran in weighing credibility); 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of 
a witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.").  While the Board recognizes that the credibility of 
new evidence is generally to be presumed, the credibility rule 
"is neither boundless nor blind; the Secretary is not required 
'to consider the patently incredible to be credible.'"  Duran v. 
Brown, 7 Vet. App. 216 (1994); see also King v. Brown, 5 Vet. 
App. 19, 21 (1993).  As such the Veteran's statements regarding 
the alleged receipt of one or more anthrax vaccinations in 
service are inherently incredible and as such cannot serve as a 
basis to reopen the claim.  Similarly, statements regarding onset 
and symptomatology of the claimed condition premised on the 
underlying basis of receiving one of more anthrax vaccinations in 
service are similarly inherently incredible and cannot serve as a 
basis to reopen the claim.   

In a statement provided by the Veteran's representative, it was 
urged that VA visit a website reportedly relating to a possible 
connection between anthrax vaccines and neurocardiogenic syncope.  
Also added to the file was the story of a Persian Gulf War 
veteran who had been diagnosed with neurocardiogenic syncope and 
who had provided testimony relating to the anthrax vaccine.  As 
previously mentioned, having found the Veteran's lay statements 
relating to his reported receipt of one or more anthrax 
vaccinations in service inherently incredible, evidence relating 
to the same underlying premise cannot form the basis for 
reopening the claim.  

In addition, the aforementioned evidence may be considered "new" 
in that it was not of record prior to the January 2004 rating 
decision; however, the evidence is not material in that, by 
itself or when considered with previous evidence of record, it 
does not relate to an unestablished fact necessary to 
substantiate the claim.  Medical fact sheets and web sites, as 
well as articles or treatises can provide important support when 
combined with an opinion of a medical professional if the medical 
article or treatise evidence discusses generic relationships with 
a degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The 
evidence identified and submitted by the Veteran's representative 
was not accompanied by any competent evidence or opinion and does 
not in any way relate to the facts specific to the Veteran's 
case.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding 
that generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to establish 
a nexus between current disability and military service).  For 
the reasons explained above, the aforementioned evidence although 
new, is not material.  

Significantly, since the January 2004 rating action, no new and 
material evidence has been added to the file which in any way 
establishes or even suggests that an etiological relationship 
exists between currently diagnosed neurocardiogenic syndrome and 
presyncope and service.  

The Veteran's representative has argued that presumptive 
regulatory and statutory provisions have not been applied to this 
claim, failing to identify with specificity any such provisions.  
To the extent that the presumptive provisions of 38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) could be considered applicable to the 
claim, neurocardiogenic syndrome and presyncope were not 
diagnosed during the first post-service year or for many years 
thereafter.  In addition, the presumptive provisions of 38 C.F.R. 
§ 3.317 are not applicable in this case as the Veteran did not 
have service in Southwest Asia.  

In summary, the Board finds that the evidence presented 
subsequent to the January 2004 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and provides 
no basis to reopen the Veteran's service connection claim for 
neurocardiogenic syndrome and presyncope.  38 U.S.C.A. § 5108.  
Because the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable and the claim remains denied.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

C.	 Service Connection - Obstructive Sleep Apnea

In a statement dated in 2007, the Veteran indicated that he was 
exposed to anthrax by pre-deployment vaccinations.  He reported 
that his body reacted to the vaccination as manifested by 
neurocardiogenic syndrome and presyncope, and believes that sleep 
apnea was caused by neurocardiogenic syndrome and presyncope.  

As a preliminary matter, the Veteran primarily contends that he 
currently suffers from sleep apnea which is 
etiologically/secondarily related to neurocardiogenic syndrome 
and presyncope.  Service connection on a secondary basis requires 
(1) evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service- connected disability and 
the current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  However as determined herein, new and material 
evidence has not been presented with which to reopen the service 
connection claim for neurocardiogenic syndrome and presyncope; 
accordingly, the claim remains denied.  As such service 
connection is not in effect for neurocardiogenic syndrome and 
presyncope, nor does the Veteran have any other service-connected 
disorder.  Accordingly, secondary service connection based on a 
relationship between a sleep disorder and neurocardiogenic 
syndrome and presyncope is not a viable theory of entitlement.

In regard to whether the Veteran may otherwise be entitled to 
service connection for sleep apnea, the Board first notes that 
STRs are entirely negative for any complaints, findings or 
diagnosis relating to a sleep disorder, to include a periodic 
examination report of June 1990.  It does not appear that a 
separation evaluation was conducted.   

A VA examination report of April 1992, fails to mention sleep 
impairment or sleep apnea. 

Private medical records of June 2003 reflect that the Veteran was 
hospitalized for treatment of neurocardiogenic syncope.  Sinus 
arrest, possibly representing sleep apnea, was also diagnosed at 
that time.  

VA records include an October 2004 pulmonary report indicating 
that the Veteran underwent polysomnography which revealed severe 
obstructive sleep apnea REM associated with significant oxygen 
desaturation.  The assessment indicated that decreased sleep 
efficiency and abnormal sleep architecture might be related to 
sleep in a lab environment, medications, medical illness or 
underlying anxiety or mood disorder. 

The file contains a 2006 SSA decision that includes reference to 
sleep apnea being diagnosed.

A nocturnal polysomnography study was done in October 2007 
revealing obstructive sleep apnea.  

Private and VA records dated in 2008 and 2009 reference that the 
Veteran continued to use a CPAP at home for obstructive sleep 
apnea.  

Generally, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The record unquestionably contains a diagnosis of obstructive 
sleep apnea, identified as early as 2003, with a firm diagnosis 
made in 2004.  Accordingly, evidence of the currently claimed 
disability is shown.

The Veteran's representative has argued that VA failed to develop 
consider the service connection claim for sleep apnea on a 
presumptive basis, arguing that sleep apnea should be considered 
presumptively service connected for all Persian Gulf War 
veterans.  In this case, there are no presumptive provisions 
applicable to the sleep apnea claim on appeal.  Sleep apnea is 
not among the enumerated chronic diseases found under 38 C.F.R. 
§ 3.309(a).  In addition, the presumptive provisions of 38 C.F.R. 
§ 3.317 are not applicable to the case because the Veteran did 
not have active military service in the Southwest Asia theater of 
operations during the Persian Gulf War, per his own report.  In 
this regard, in an April 2004 record the Veteran reported that he 
served in Italy and Turkey.  There is no evidence on file, 
including STRs and personnel records, which reflect that he ever 
served in Southwest Asia, nor does the Veteran so contend.  As 
such, these presumptive provisions are clearly not applicable to 
all Persian Gulf War era veterans and are not applicable in this 
case.  

While there is certainly competent medical evidence of a 
currently diagnosed sleep disorder, there is no competent or 
credible lay or evidence of record establishing a nexus between 
that disorder and service.  A requirement for a showing of such a 
relationship has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has held that a Veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the Veteran's service and the 
disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  In this case, no competent or credible lay or 
medical evidence or opinion has been provided which establishes 
or even suggests that an etiological relationship exists between 
currently diagnosed sleep apnea and the Veteran's period of 
service, or any incident therein.  

To the extent that it has been contended that sleep apnea is 
attributable to the Veteran's military service, to include due to 
a reported anthrax vaccination received in service, no competent 
medical evidence or opinion has been provided which establishes 
or even suggests that an etiological relationship exists between 
currently diagnosed sleep apnea and the Veteran's periods of 
service, or any incident therein.  It is well-established that 
laypersons without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis and/or 
etiology, particular in this case involving a matter of medical 
complexity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  

Moreover, contrary to the Veteran's lay reports, the clinical 
record is entirely negative for any indication that the Veteran 
ever received an anthrax vaccination in service.  In fact, the 
clinical evidence and STRs, which include an immunization record 
form documenting vaccinations received between 1984 and 1992, 
fails to show that the Veteran ever received an anthrax 
vaccination in service, refuting the Veteran's lay reports.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  The 
Board finds that the clinical evidence in this case is far more 
credible and reliable than lay information provided by the 
Veteran and notes that it was not until April 2004 (VA record), 
more than a decade after his discharge from service and only 
after his original service connection claim for neurocardiogenic 
syndrome and presyncope was denied in January 2004, that the 
Veteran first mentioned that he had received an anthrax 
vaccination in service.  The Board has taken these matters into 
consideration in assessing the Veteran's credibility and 
probative value of the evidence presented.  Caluza v. Brown, 7 
Vet. App. 498 (1995).

Furthermore, the clinical evidence does not reflect, nor has the 
Veteran's provided lay statements to the effect that he has 
experienced symptoms of sleep apnea since service.  
Significantly, it was not until 2003, more than 10 years after 
the Veteran's discharge from service that he was initially 
treated for symptoms associated with sleep apnea.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (to the effect that service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition for 
many years after service).  As such, service connection may not 
be established based on chronicity in service, or post- service 
continuity symptoms first seen in service.  38 C.F.R. §§ 3.303(b) 
and 3.306; Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim for 
sleep apnea.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on 
appeal is therefore denied.


ORDER

New and material evidence having been received to reopen the 
service connection claim for a low back disorder, the claim is 
granted to this extent.  

New and material evidence not having been received to reopen the 
service connection claim for a neurocardiogenic syndrome and 
presyncope, to include claimed as secondary to an anthrax 
vaccination, the claim remains s denied.

Entitlement to service connection for sleep apnea is denied.


REMAND

In conjunction with the reopened claim seeking service connection 
for a low back disorder, the Board finds that further development 
is necessary.  A Remand is also required in this case to address 
the service connection for an arthritic hip condition 
(unspecified as unilateral/bilateral).  

Having reopened the service connection claim for a low back 
disorder does not end the Board's inquiry.  Rather, it places 
upon VA the duty to assist the appellant in the development of 
the merits of the claim by obtaining relevant records which could 
possibly substantiate the claim and conducting appropriate 
medical inquiry.  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (Holding that unless the veteran has 
submitted new and material evidence warranting the reopening of 
his claim, the duty to assist does not attach); Peters v. Brown, 
6 Vet. App. 540, 542 (1994).

Evidence on file establishes that the Veteran currently suffers 
from narrowing of the L5-S1 disc space based on a private 
radiology report of 2006.  The STRs include an entry dated in 
January 1989, at which time the Veteran was seen with complaints 
of a 3 month history of low back pain, assessed as low back 
strain.  Fulfillment of VA's duty to assist a claimant includes 
providing a medical examination or obtaining a medical opinion 
where it is deemed necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In 
a claim for service connection, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if it 
indicates that the Veteran's condition may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that the 
claimed disability/death may be associated with in-service 
injuries for purposes of a VA examination).  A VA examination has 
not yet been furnished in conjunction with the service connection 
claim for a low back disorder, but is warranted in this case.  

With respect to the service connection claim for a hip disorder, 
the STRs include a periodic examination report of June 1990, 
reflecting that clinical evaluation of the lower extremities was 
abnormal due to a right knee problem.  On the examination report, 
the Veteran provided a written statement to the effect that his 
hip was bothering him.  A separation examination was not 
conducted.  VA records include an entry dated in September 2008, 
at which time it was noted that the Veteran had arthritis of the 
hips and this condition was diagnosed.  A June 2009 VA record 
reflects that the Veteran's problem list included hip pain.  

At this point, additional information is required prior to 
adjudication on the merits.  Initially, although it appears that 
arthritis of the hip has been currently diagnosed, the Board is 
unable to locate any clinical evidence or X-ray film reports 
which support that diagnosis.  A VA record of September 2008 
reflects that the Veteran reported having X-ray films taken by a 
private source/physician (unspecified) based on which hip 
arthritis was diagnosed by VA.  As such, initially it must be 
established in this case, whether the Veteran does in fact have a 
current disability of either hip.  In this regard, on remand the 
Veteran will be requested to provide information relating to the 
private source which he reported diagnosed hip arthritis based on 
X-ray film findings.  In addition, should such disability be 
shown, information regarding the onset and etiology of that 
condition would be helpful, in order to address the Veteran's 
contentions to the effect that a currently claimed hip disability 
is related to the complaints of hip pain which he made in 
service.  

As pointed out by the Veteran's representative, no VA examination 
relating to this claim has been conducted.  Fulfillment of VA's 
duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for 
service connection, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates that 
the Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement that 
evidence indicates that the claimed disability/death may be 
associated with in-service injuries for purposes of a VA 
examination).  Accordingly, additional development of the claim, 
to include providing a VA examination, is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an 
opportunity to submit or identify any 
additional evidence (not already on file) 
relevant to his service connection claims 
for low back and hip disorders.  The RO 
shall request and associate with the file 
VA medical records relating to the low back 
and hips dated from August 2009, forward.  

The Veteran should be specifically 
requested to identify the private treatment 
source and approximate date(s) of treatment 
relating to his reported diagnosis of 
arthritis of the hips, as mentioned in a VA 
medical record of September 2008.  Any 
private medical identified should be 
accompanied by a completed authorization 
form and the name and full address of the 
treating source, as well as the dates of 
treatment.

2.  The RO/AMC shall schedule the Veteran 
for a VA examinations in conjunction with 
the service connection claims for low back 
and hip disorders.  The claims file, to 
include a complete copy of this remand, 
shall be made available to the examiner in 
conjunction with conducting the examination 
of the Veteran.  The examiner shall 
annotate the report to reflect that review 
of the claims file and/or medical records 
was undertaken.  Recordation of the 
Veteran's lay history and symptomatology as 
pertains to the claimed low back and hip 
disorders should be documented.  All 
appropriate tests or studies shall be 
accomplished, and all clinical findings 
shall be reported in detail.  The 
examiner's report shall also address the 
following matters:

a.  The examiner should determine whether a 
current disability of the low back or 
either hip (to include arthritis ) is 
shown, and identify any such disability by 
diagnosis.  Should no disability be found, 
the examiner should make this specifically 
make such a finding.  

b.  The examiner shall provide an opinion 
as to whether it is at least as likely as 
not that any currently manifested low back 
and hip disorder is causally related to the 
Veteran's period of active service 
extending from December 1984 to April 1992 
(to include documentation of back pain 
noted in 1989 and hip pain noted in 1990), 
or in the case of arthritis was manifested 
during the first post-service year.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions, 
including a complete discussion of the 
facts and medical principles involved shall 
be provided.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
adjudication of the claims.

4.  Then readjudicate the Veteran's service 
connection claims for low back and hip 
disorders, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained, to include consideration of 
service connection on a direct and 
presumptive basis.  If the decision with 
respect to the claims remains adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
pertinent to the issues currently on 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


